Citation Nr: 0624023	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The Board recognizes that the matter certified on appeal to 
the Board was initially described as whether the RO made a 
clear and unmistakable error (CUE) in its decision not to 
assign separate compensable evaluations for service-connected 
tinnitus in each ear.  Applicable law provides, however, that 
such certification is for administrative purposes, and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue.  38 C.F.R. § 19.35 (2005).  Here, 
in February 2003, the veteran's representative (on behalf of 
the veteran) expressed disagreement with the initial rating 
assigned upon the RO's award of service connection for 
tinnitus in its original April 2002 rating decision, and thus 
appealed that decision.  Accordingly, the original rating 
action in this case was not final at the time of that 
filing.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999); see also 38 U.S.C.A. § 7105(b)(1) (West 2002); 
38 C.F.R. § 20.302(a) (2005).  Consequently, because a claim 
of CUE may only be made with respect to prior determinations 
that are final and binding, this February 2003 filing could 
not have constituted a valid CUE claim.  38 C.F.R. § 3.105(a) 
(2005).  Accordingly, the Board has recharacterized the issue 
as listed on the title page of this decision.  And, because 
the adjudications of record with respect to this appeal still 
reflect that the RO reviewed and addressed the law as 
applicable to such a claim, there is no prejudice to the 
veteran in proceeding with the appeal as recharacterized 
above.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, the Board further notes with regard to this matter, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), which reversed a decision of the Board that 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under pre-June 13, 2003, 
regulations.  VA disagreed with the Court's decision in 
Smith, and appealed this decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based upon court precedent that could ultimately be 
overturned on appeal, the Secretary of VA imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay included the 
issue as presented in the instant appeal, where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  Recently, on June 19, 2006, the Federal 
Circuit issued a decision in the appeal of the Smith case.  
See Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006).  As a consequence of that 
holding, on July 10, 2006, the Secretary rescinded the stay 
that had been imposed on all claims affected by the prior 
Smith decision, and directed the Board to resume adjudication 
of the previously stayed claims.  


FINDING OF FACT

The veteran is already in receipt of a 10 percent rating, the 
schedular maximum, for bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003); Smith v. 
Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 1667936 (C.A. 
Fed. June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
Court, however, has held that the statutory and regulatory 
provisions pertaining to VA's duties to notify and to assist 
do not apply to a claim if resolution of that claim is based 
upon statutory interpretation, rather than consideration of 
the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent upon 
interpretation of the regulations pertaining to the 
assignment of disability ratings for service-connected 
tinnitus.  As will be shown below, the Board finds that the 
veteran is already receiving the maximum disability rating 
available to him for tinnitus under the applicable rating 
criteria.  Furthermore, regardless of whether the veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome 
of this appeal does not change. 

Therefore, because no reasonable possibility exists that any 
additional notice or assistance would aid in substantiating 
this claim, any perceived deficiencies of VCAA notice or 
assistance in this case are accordingly rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (holding that compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Analysis of the Claim

The veteran requested a higher initial evaluation for 
tinnitus, and specifically, the assignment of a 10 percent 
evaluation for each ear.  The RO denied this request because 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, there is 
no provision for the assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran then 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the Federal Circuit, 
and simultaneously stayed the adjudication of tinnitus rating 
cases affected by the Court's Smith decision.  Then, in 
Smith v. Nicholson, No. 05-7168, --- F.3d. ---, 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation of its own regulations, specifically 38 C.F.R. 
§ 4.25(b) (2005) and 38 C.F.R. § 4.87, DC 6260, which limited 
a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus was unilateral or 
bilateral.  Subsequently, VA lifted the stay of its 
adjudication of tinnitus rating cases.

Here, the veteran's service-connected tinnitus has already 
been assigned the maximum schedular rating available for that 
disability.  See 38 C.F.R. §4.87, DC 6260.  Accordingly, as 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the Board 
must deny the veteran's appeal.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


